Citation Nr: 1118414	
Decision Date: 05/12/11    Archive Date: 05/17/11

DOCKET NO.  06-28 504	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran, her niece, and congressional representative




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to October 1945.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2005 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The Veteran testified at a Travel Board hearing held at the Albuquerque RO in August 2007.  Testimony was also taken from the Veteran's niece and a representative from the office of Senator Tom Udall.

In a May 2010 decision, the Board previously denied the Veteran's claim of service connection for PTSD.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court).  In February 2011, the Court granted a Joint Motion for Remand (joint motion) and vacated and remanded the Board's May 2010 decision for compliance with the instructions expressed in the joint motion.  This matter now returns to the Board, subject to the Court's remand.

The issue of entitlement to service connection for alcoholism, claimed as secondary to an acquired psychiatric disorder, to include PTSD, has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  The Veteran's active duty service included service in Algiers as a member of the 6715th Women's Army Corps (WAC).

2.  The Veteran's reported stressor of general fear of enemy military attack is consistent with her active duty service.

3.  The Veteran has been diagnosed as having PTSD, and, her PTSD has been shown to be etiologically related to her various reported in-service stressors, including her fear of enemy attack.

4.  The Veteran's reported stressor of fear of an enemy attack has been shown by a VA physician to be sufficient to result in PTSD.


CONCLUSION OF LAW

The criteria for service connection for PTSD have been met.  38 U.S.C.A. §§ 1110, 1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.310 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In the current appeal, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. § 3.159.  Given the favorable action taken in this appeal, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.

II.  General Service Connection Principles

Generally, in order to establish service connection for a disorder, the evidence of record must demonstrate that a disease or injury resulting in a current disability was incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  However, service connection for PTSD specifically requires:  (1) medical evidence showing a diagnosis of the condition; (2) a link, established by medical evidence, between current symptoms and an in-service stressor; and (3) credible supporting evidence that the claimed in-service stressor occurred.  See 38 C.F.R. § 3.304(f); see also Cohen v. Brown, 10 Vet. App. 128, 138 (1997) (citing Moreau v. Brown, 9 Vet. App. 389, 394-95 (1996)).

The Board notes that the provisions of 38 C.F.R. § 3.304(f) have been revised, effective July 13, 2010.  Under the pre-existing version of that regulation, service connection for PTSD was generally conditioned upon corroboration of the veteran's reported stressor event.  38 C.F.R. § 3.304(f) (2009).  The recent revisions, however, have eliminated the requirement for corroborating the reported stressor event for cases where the stressor being claimed is related to the veteran's fear of hostile military or terrorist activity.  In cases involving such stressors, the revised regulation requires that:  (1) a VA psychiatrist or psychologist, or contract equivalent, must confirm that the reported stressor is adequate to support a diagnosis of PTSD; (2) the reported stressor be consistent with the places, types, and circumstances of the veteran's service; and (3) the veteran's symptoms be related to the reported stressor.  Relaxation of Evidentiary Standard or Establishing In-Service Stressors in Claims for Posttraumatic Stress Disorder - 38 C.F.R. § 3.304(f)(3), (VBA) Fast Letter No. 10-05, at 1 (July 16, 2010) (on file with author).  The Board notes that these revisions are not applicable to claims that arise out of in-service diagnoses of PTSD, or PTSD stressors that were experienced during combat, internment as a prisoner-of-war, or as a result of a personal assault.
Effectively, the revised regulation requires that if the stressor reported by the veteran is consistent with the places, types, and circumstances of service, instead of taking steps to corroborate the reports stressor, VA must obtain from a VA or VA-contracted psychiatrist or psychologist a medical opinion as to whether the reported stressor is adequate to support a diagnosis of PTSD.

III.  Veteran's Contentions

Through various claims submissions received by VA over the course of this appeal, the Veteran has asserted entitlement to service connection for PTSD that is attributable to various reported in-service stressors.  Chiefly, in a September 2005 statement, the Veteran reported that "the Battle for Algiers and the cumulative effect of seeing wounded soldiers and the fear of dying cumulatively has caused [her] PTSD."

In a July 2009 statement, the Veteran elaborated that she experienced nightly enemy bombings while attached to 6715th WAC in the harbor of Algiers, Algeria.  She specifically recalled an instance in which she narrowly avoided being struck on the head from a piece of shrapnel during one of the described enemy bombings.  Anecdotally, the Veteran also stated that during the 1943 Christmas season, she and her colleagues had decorated a Christmas tree with shrapnel.  The Veteran further related that her duties while stationed in Algiers included working with casualty lists for distribution to proper authorities.

IV.  Evidence and Analysis

Consistent with the Veteran's reported in-service stressor, the Veteran's Enlisted Record and Report of Separation confirms that she served as a member of the 6715th WAC.  Also consistent with reported service in Algiers, this form further documents that the Veteran was decorated with the European-African-Middle Eastern Campaign Medal with a Bronze Star.  Unit history information in the claims file, which pertains to WAC deployment in Algeria during World War II, reports the occurrence of "nightly bombings and accompanying antiaircraft fire."

Also consistent with the Veteran's claim, an April 2004 private psychiatric evaluation reflects a diagnosis of PTSD.  At that examination, the Veteran reported stressors which included her service in Algiers.  The details of this reported stressor, as reported at this examination, is generally consistent with the same stressor, as reported later in her September 2005 and July 2009 statements.  Reported symptoms included anxiety that had been present since her service during World War II, nervousness in the presence of crowds and noises, recurring dreams of death and her service during the war, and difficulty concentrating.  On examination, the Veteran cried while recalling her past trauma and was seen wringing her hands and looking down while she spoke.

A December 2004 VA psychiatric examination confirmed the diagnosis of PTSD.  Once again, the Veteran's reported stressors included her in-service experience of nightly German bombings.  Reported symptoms at that time included avoidance of and discomfort in crowded places, numbing, hyperarousal, crying while recalling her wartime experiences, powerful startle response, sensitivity to loud noises, sleep disturbance marked by frequent awakenings and nightmares, and frequent security checks of her home at night.  She also reported that during the daytime she experienced frequent intrusive thoughts of wartime imagery, such as dead and wounded American soldiers.  According to the Veteran, her symptoms intensified following the Iraq war.  The VA examiner apparently determined that the Veteran's PTSD is related to her in-service stressors, as he characterized the Veteran's Axis I diagnosis specifically as, "World War II related post-traumatic stress disorder."

Applying the newly revised provisions of 38 C.F.R. § 3.304(f), the Board finds that the Veteran's reported fear of enemy attack, as reported in her personal statements, is consistent with her documented active duty service.  In view of the findings expressed in the December 2004 VA examination, which revealed a diagnosis of PTSD that is attributable to her service during World War II, the Board does not find that a new VA examination or review of the claims file is required to determine whether the Veteran's reported stressors are sufficient to produce PTSD.  Rather, the diagnoses and etiology opinions provided in the VA examination report and in April 2004 private evaluation amply establish the sufficiency of the reported stressors, and moreover, establish that the Veteran's diagnosed PTSD is related to his service experiences in Vietnam.

In view of the foregoing, the Board finds that the Veteran is entitled to service connection for an acquired psychiatric disorder, to include PTSD.  To that extent, this appeal is granted in full. 


ORDER

Service connection for PTSD is granted.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


